UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1913


ELEANOR BLANKSON-ARKOFUL,

                Plaintiff - Appellant,

          v.

SUNRISE   SENIOR    LIVING   SERVICES,     INCORPORATED;    ZAIRA
ORELLANA,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-02291-JFM)


Submitted:   September 28, 2011            Decided:   October 11, 2011


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas B. Corbin, THOMAS B. CORBIN, P.A., Baltimore, Maryland,
for Appellant.   Thomas P. Murphy, Jeffrey B. Hardie, HUNTON &
WILLIAMS LLP, McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eleanor Blankson-Arkoful appeals the district court’s

order granting Appellees’ motion for summary judgment on her

employment     discrimination,            defamation,     and   false    light    claims

arising from her termination from one of Appellee Sunrise Senior

Living Services’ (“Sunrise”) nursing homes following a report of

alleged resident abuse.                  On appeal, Blankson-Arkoful seeks to

supplement the record on appeal with a memorandum in opposition

to   Appellees’         motion       to     strike     two      exhibits       that   she

inadvertently failed to file in the district court.                             She also

argues   that    the     district         court   erred   in    granting    Appellees’

motion   to     strike       and    in     granting    summary     judgment      on   her

defamation and false light claims.                   For the reasons that follow,

we decline to supplement the record and, finding no error, we

affirm the district court’s judgment.

              Federal    Rule       of    Appellate    Procedure       10(a)    provides

that the record on appeal consists of the “original papers and

exhibits      filed     in    the    district        court,”     any    transcript    of

proceedings, and a certified docket sheet.                      However, we have the

authority to permit the record to be supplemented “[i]f anything

material to either party is omitted from or misstated in the

record by error or accident.”                 Fed. R. App. P. 10(e)(2)(c); see

also Lowry v. Barnhart, 329 F.3d 1019, 1024 (9th Cir. 2003)

(identifying very limited exceptions to Rule 10(a)).

                                              2
                 Initially, we note that the Clerk has already entered

an order denying Blankson-Arkoful’s motion for leave to file a

supplemental            appendix     containing       only       her      memorandum           in

opposition,        and    Blankson-Arkoful         did     not    file    a     request       for

reconsideration, vacation, or modification of that order within

fourteen         days    after     its   entry.          See     4th     Cir.       R.    27(b).

Moreover,         Blankson-Arkoful          makes     no       proffer         as        to   the

materiality of the memorandum and the reason for her failure to

move to file it in the district court upon realizing that it was

not properly transmitted.                Therefore, we decline to exercise our

authority to make an exception to Rule 10(a).

                 Next, Blankson-Arkoful challenges the district court’s

ruling      striking      two    exhibits     that    she      failed     to     provide       to

Appellees during discovery. 1                 Federal Rule of Civil Procedure

37(c)(1) provides for the exclusion of evidence that the party

fails       to   provide    as     required       during    discovery,          “unless       the

failure was substantially justified or is harmless.”                                A district

court has broad discretion to determine whether such a failure


        1
       Blankson-Arkoful also argues that she was denied the
opportunity to respond to Appellees’ motion to strike these
documents because the district court issued its order seven days
prior to the due date for her response to Appellees’ motion.
Blankson-Arkoful does not cite any authority to support her
contention, and we conclude that any error by the district court
was harmless, as Blankson-Arkoful’s motion to reconsider gave
her an opportunity to be heard on the motion to strike.



                                              3
is substantially justified or harmless and, in doing so, should

examine

     (1) the surprise to the party against whom the
     evidence would be offered; (2) the ability of that
     party to cure the surprise; (3) the extent to which
     allowing the evidence would disrupt the trial; (4) the
     importance of the evidence; and (5) the nondisclosing
     party’s explanation for its failure to disclose the
     evidence.

Southern States Rack & Fixture, Inc. v. Sherwin-Williams Co.,

318 F.3d 592, 597 (4th Cir. 2003).

               Here, the exhibits were a surprise to Appellees, as

Blankson-Arkoful did not provide them during discovery, and the

author    of    the   exhibits   was   not     deposed.      Blankson-Arkoful’s

conclusory argument that her nondisclosure was inadvertent is

not sufficiently persuasive to excuse her failure.                Accordingly,

we hold that the district court did not abuse its discretion in

granting Appellees’ motion to strike. 2

               We review de novo a district court’s order granting

summary    judgment,      viewing   the       facts   and   drawing   reasonable

inferences therefrom in the light most favorable to the non-

moving party.         Robinson v. Clipse, 602 F.3d 605, 607 (4th Cir.

2010).    Here, the district court did not abuse its discretion in

     2
       In any event, we have examined the documents excluded by
the district court and determine that they contain redundant and
immaterial evidence.    Accordingly, we are confident that the
district court’s consideration of them would not have affected
the court’s disposition.



                                          4
granting    Appellees’       motion      for       summary     judgment    on    Blankson-

Arkoful’s       defamation       and    false        light     claims     because,     even

assuming their statements to police were defamatory or placed

Blankson-Arkoful in a false light, Sunrise and Orellana enjoyed

statutory       immunity   from        civil       liability      for    their   reports. 3

Under Maryland law, “a person who believes that a resident of a

[nursing home] has been abused” is required to report the abuse

to an appropriate law enforcement agency.                          See Md. Code Ann.,

Health-Gen.       § 19-347(b)(1)         (LexisNexis          2009).        Further,    “a

person shall have the immunity from liability described under

§ 5-631    of    the    Courts    and     Judicial         Proceedings     Article     for:

(1) Making a report under this section; [or] (2) Participating

in an investigation arising out of a report under this section.”

Md. Code Ann., Health-Gen. § 19-347(g).                      Immunity is provided by

Md. Code Ann., Cts. & Jud. Proc. 5-631 (LexisNexis 2006), to

those    acting    in   good     faith    in       reporting      such    abuse.     Here,

Appellees       asserted   their        good       faith     in   reporting      Blankson-

Arkoful’s conduct, and she makes only conclusory assertions to

the contrary.

            To the extent that Blankson-Arkoful sued Orellana for

the report she made to Sunrise, we conclude that Orellana was

     3
       We may affirm for any grounds apparent from the record.
See MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d
532, 536 (4th Cir. 2002).



                                               5
protected by a common law qualified privilege.                           A person will

not be held liable on a claim of defamation or false light when

she acts, in good faith, “in furtherance of some interest of

social importance, which is entitled protection.”                                Gohari v.

Darvish, 767 A.2d 321, 328 (Md. 2001) (internal quotation marks

omitted) (defamation); see Bagwell v. Peninsula Reg’l Med. Ctr.,

665 A.2d 297,       319    (Md.    Ct.   Spec.     App.   1995)      (false    light).

Because the reporting of resident abuse is a matter of social

importance entitled to protection and Blankson-Arkoful did not

adduce any evidence to dispute Orellana’s deposition testimony

showing that she acted in good faith, Orellana is immune from

suit for her statements to Sunrise executives.

             In     sum,        we    deny        Blankson-Arkoful’s           request   to

supplement        the    record       and    we    affirm     the   district       court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented      in   the     materials

before   the      court       and    argument      would    not   aid    the    decisional

process.

                                                                                  AFFIRMED




                                              6